Citation Nr: 1203980	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  05-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for recurrent cysts, claimed as soft tissue sarcoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

The Veteran also perfected an appeal of his claim seeking service connection for a skin disorder of his right foot.  However, as an August 2006 rating decision granted the benefit sought, that issue is no longer in appellate status.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The instant appeal stems from the Veteran's claim specifically seeking service connection for soft tissue sarcoma pursuant to the provisions of 38 C.F.R. § 3.309(e), which allows service connection for this disease for Veterans who are presumed to have been exposed to certain herbicides during their Vietnam service.  While the Veteran's DD Form 214 and personnel records reflect his service in the Republic of Vietnam, the record fails to reflect that he has been diagnosed with soft tissue carcinoma.  The Board acknowledges that the Veteran submitted a VA treatment record with a "problem list" including a diagnosis of soft tissue sarcoma; however the record reflects that this diagnosis was entered by the Veteran's VA examiner the day after the Veteran's May 2004 VA examination.  As the examination was performed to determine whether the Veteran did indeed have soft tissue carcinoma, and the examiner failed to diagnosis the Veteran with this condition, this entry appears to have been a typographical or other administrative error.  Furthermore, in a July 2004 addendum to this examination, a VA physician confirms that the Veteran does not have a diagnosis of soft tissue sarcoma.

Rather, the record reflects that the Veteran had two cysts from his back excised in 2003, which were determined to be a granular cell tumor and a lipoma, and during his 2011 Board hearing, the Veteran testified that he has multiple similar cysts during and since service.  The Veteran's service treatment records reflect that a "neurofibroma" of his left arm was excised during service, and the Veteran is service-connected for the residuals of this excised left arm cyst.  However, the Veteran's statements of record seem to reflect his desire to be service-connected for a chronic condition manifested by recurring cysts, whose initial onset was during service.  

As referenced above, the Veteran was afforded a VA examination in 2004 with regard to his claim.  However, the medical opinion rendered in conjunction with the examination does not address the question of whether the Veteran's current cysts are the manifestation of a chronic disease (such as neurofibromatosis) that was first treated during service.  Accordingly, such an opinion should be obtained.

Additionally, as the Veteran reported during his 2005 VA examination that he had an excision of a cyst on his scalp between 1970 and 1974 at the VA medical facility in Savannah, Georgia, efforts to obtain those records should be made, as well as the Veteran's more recent outstanding VA treatment records from the VA medical facilities in Sacramento, California and Savannah, Georgia.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain the Veteran's VA treatment records from 1970 through 1974 from the VA medical facility in Savannah, Georgia, and the Veteran's VA treatment records from November 2003 to the present from the VA medical facilities in Sacramento, California and Atlanta, Georgia.

2.  Then, the Veteran's claims file should be returned to the VA physician who rendered the July 2003 medical opinion, if practicable (as the Veteran was residing in another state at the time).  If not, the Veteran's claims file should be provided to an appropriate VA medical professional for review.  If it is necessary to re-examine the Veteran in order to obtain the requested opinion, that should be accomplished.

After reviewing the Veteran's claims file, including the Veteran's in-service cyst excision and post-service recurrent cysts and related excisions, the examiner should opine whether it is at least as likely as not that any current cysts, or the Veteran's presentation more generally regarding the existence of cysts, reflects the manifestation of a chronic condition that had its initial onset in service.  

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medical opinion cannot be reached without resorting to speculation, the examiner is asked to state why that is so, to include a recitation of the missing facts necessary to render a non-speculative opinion.

3.  The Veteran's claim should then be re-adjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


